                     Case 4:19-cr-00067-BMM Document 32 Filed 05/06/20 Page 1 of 6                              FILED
                                      UNITED STATES DISTRICT COURT                                                  MAY O5 2020
                                     DISTRICT OF MONTANA GREAT FALLS DIVISION
                                                                                                               Clerk, U.S District Court
                                                                                                                  District Of "1ontana
  UNITED STATES OF AMERICA                                                      JUDGMENT IN A CRIMINA!u@ASE

  V.
                                                                                Case Number: CR 19-67-GF-BMM-l
  DYLAN JACE ARROW TOP KNOT                                                     USM Number: 17803-046
                                                                                Rachel Julagay
                                                                                Defendant's Attorney


THE DEFENDANT·
  IZI pleaded guilty to count(s)                              I of the Indictment
       pleaded guilty to count(s) before a U.S.
  •    Magistrate Judge, which was accepted by the
       court.
       pleaded nolo contendere to count(s) which was
  •    accepted bv the court
       was found guilty on count(s) after a plea ofnot
  •    2uiltv

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                                   Offense Ended

 18 U.S.C. §§ l l3(a)(6), l l53(a) Assault Resulting In Serious Bodily Injury                          04/12/2019



The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

 D The defendant has been found not guilty on count(s)
 D Count(s) D is D are dismissed on the motion of the United States
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances.




                                                                  Brian Morris
                                                                  Chief United States District Judge
                                                                  Name and Title of Judge

                                                                  May 5, 20:ZQ_~-- . --~---
                                                                  Date
                      Case 4:19-cr-00067-BMM Document 32 Filed 05/06/20 Page 2 of 6
 AO 2458 (Rev. 11/ I 9) Judgment in a Criminal Case                                                                 Judgment -- Page 2 of 6

DEFENDANT:                   DYLAN JACE ARROW TOP KNOT
CASE NUMBER:                 CR 19-67-GF-BMM-l

                                                            PROBATION
The defendant is hereby sentenced to probation for a term of:

4 years.

                                               MANDATORY CONDITIONS

 I.     You must not commit another federal, state or local crime.
 2.     You must not unlawfully possess a controlled substance.
 3.     You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of
        release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.

              D     The above drug testing condition is suspended, based on the court's determination that you pose a low risk of
                    future substance abuse. (check if applicable)
 4.     t8J   You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 5.     D     You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
              seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which
              you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 6.     D     You must participate in an approved program for domestic violence. (check     if applicable)
 7.     D     You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check         if
              applicable)
 8.     D     You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.

 9.     D     If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
 I 0.   D     You must notify the court of any material change in your economic circumstances that might affect your ability to pay
              restitution, fines, or special assessments.

         You must comply with the standard conditions that have been adopted by this court as well as with any additional
conditions on the attached page.
                    Case
  AO 2458 (Rev. 11/19)      4:19-cr-00067-BMM
                       Judgment in a Criminal Case         Document 32 Filed 05/06/20 Page 3 of 6
                                                                                                                    Judgment •· Page 3 of 6

DEFENDANT:                  DYLAN JACE ARROW TOP KNOT
CASE NUMBER:                CR 19-67-GF-BMM-l

                                 STANDARD CONDITIONS OF PROBATION
As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

  1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
 release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
 frame.
 2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
 when you must report to the probation officer, and you must report to the probation officer as instructed.
 3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
 the court or the probation officer.
 4. You must answer truthfully the questions asked by your probation officer.
 5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
 arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
 the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
 hours of becoming aware of a change or expected change.
 6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
 7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
lasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting the permission of the court.
12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a
written copy of this judgment containing these conditions. I understand additional information regarding these
conditions is available at https://www.mtp.uscourts.gov/post-conviction-supervision.


 Defendant's Signature                                                                             Date
                     Case 4:19-cr-00067-BMM Document 32 Filed 05/06/20 Page 4 ofJudgment
 AO 245B (Rev. 11/19) Judgment in a Criminal Case
                                                                                  6      -- Page 4 of 6


DEFENDANT:                 DYLAN JACE ARROW TOP KNOT
CASE NUMBER:               CR 19-67-GF-BMM-1

                                  SPECIAL CONDITIONS OF PROBATION


1.       You must complete Associates Degree within the first year of probation and enroll in college during Fall
         Semester 2020-2021.

2.      You must have no contact with the victim in the instant offense without permission of United States
        Probation.

3.       You must comply with violent offender registration requirements for convicted offenders in any state in
         which you reside.

4.      You must participate in a program for mental health treatment as approved by the probation office. You
        must remain in the program until you are released by the probation officer in consultation with the
        treatment provider. You must pay part or all of the costs of this treatment as directed by the probation
        office.

5.      The defendant shall abstain from the consumption of alcohol and shall not enter establishments where
        alcohol is the primary item of sale.

6.       You must not possess, ingest or inhale any psychoactive substances that are not manufactured for human
         consumption for the purpose of altering your mental or physical state.

7.      You must participate in and successfully complete a program of substance abuse treatment as approved
        by the probation office. You must remain in the program until you are released by the probation officer in
        consultation with the treatment provider. You must pay part or all of the costs of this treatment as directed
        by the probation office.

8.      You must participate in substance abuse testing to include not more than 104 urinalysis tests, not more
        than 104 breathalyzer tests, and not more than 36 sweat patch applications annually during the period of
        supervision. You must pay part or all of the costs of testing as directed by the probation office.

9.      You must submit your person, residence, vehicles, and papers, to a search, with or without a warrant by
        any probation officer based on reasonable suspicion of contraband or evidence in violation of a condition
        of release. Failure to submit to search may be grounds for revocation. You must warn any other occupants
        that the premises may be subject to searches pursuant to this condition. You must allow seizure of
        suspected contraband for further examination.
                        Case 4:19-cr-00067-BMM Document 32 Filed 05/06/20 Page 5 ofJudgment
                                                                                     6      -- Page 5 of 6
 AO 245B (Rev. 11/19) Judgment in a Criminal Case


DEFENDANT:                    DYLAN JACE ARROW TOP KNOT
CASE NUMBER:                  CR 19-67-GF-BMM-l

                                         CRIMINAL MONETARY PENALTIES
                                        . . I monet~rv penaI.
     The de£en dant must pay the tota cr1mma                ttes un der the sc hdl
                                                                                e u e of· payments.
                                Assessment               JVTA                AVAA                   Eifil                           Restitution
                                                 Assessment**         Assessment*
 TOTALS                              $100.00               NIA                  NIA            WAIVED                                       NIA

            •               The determination ofrestitution is deferred until
                            (A0245C) will be entered after such determination.
                                                                                An Amended Judgment in a Criminal Case
            D               The defendant must make restitution (including community restitution) to the following payees in the
                            amount listed below.
         If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment. However, pursuant to 18 U.S.C.
         § 3664(i), all nonfederal victims must be paid before the United States is paid.




 D     Restitution amount ordered pursuant to plea agreement $
 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
       the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(!). All of the payment options on Sheet 6 may be
       subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 36 l2(g).
 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:
       D the interest requirement is waived for the          D fine                            D restitution
        D       the interest requirement for the                D     fine                           D     restitution is modified as follows:

• Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. I 15-299.
•• Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22
*** Findings for the total amount oflosses are required under Chapters 109A, 110, 1IOA, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.
                        Case 4:19-cr-00067-BMM Document 32 Filed 05/06/20 Page 6 ofJudgment
 AO 245B (Rev. 11/19) Judgment in a Criminal Case
                                                                                     6      •· Page 6 of 6

DEFENDANT:                     DYLAN JACE ARROW TOP KNOT
CASE NUMBER:                   CR 19-67-GF-BMM-1

                                                   SCHEDULE OF PAYMENTS
Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A      •     Lump sum payments of$ _ _ _ _ _ _ _ _ _ due immediately, balance due

        D     not later than                                      , or

        D     in accordance with           0      C,          0          D,      D      E,or                 F below; or

 B      D     Payment to begin immediately (may be combined with                 D      C,           D       D,or               •      F below); or

 C      D     Payment in equal _ _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of$ _ _ _ _ _ over a period of
              _______ (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment;
              or

 D      D     Payment in equal 20 (e.g., weekly, monthly, quarterly) installments of$ _ _ _ _ _ over a period of
              _ _ _ _ _ _ (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after release rrom
              imprisonment to a term of supervision; or

 E      D     Payment during the term of supervised release will commence within _ _ _ _ _ _ (e.g., 30 or 60 days) after release
              rrom imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that
              time; or

 F      D     Special instructions regarding the payment of criminal monetary penalties:
              Special assessment shall be immediately due and payable.



Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

 •      Joint and Several
        See above for Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and
        Several Amount, and corresponding payee, if appropriate.

        D Defendant shall receive credit on his restitution obligation for recovery from other defendants who contributed to the same
        loss that gave rise to defendant's restitution obligation.
 D      The defendant shall pay the cost of prosecution.
 D      The defendant shall pay the following court cost(s):
 D      The defendant shall forfeit the defendant's interest in the following property to the United States:




Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) AV AA assessment, (5) fine
principal, (6) fine interest, (7) community restitution, (8) JVTA Assessment, (9) penalties, and (10) costs, including cost of prosecution and court
costs.
